DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 and 10/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-23 are currently pending on the application, of which claim 1 is amended and claim 23 is newly added.
The previous rejection is withdrawn, in favor of the new rejection below.
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not fully persuasive. Specifically, a large portion of applicant’s arguments are directed towards claim limitations that cannot be examined.
Applicant’s argument is reliant upon the viscosity being calculated based on the mixture-dependent freezing point rather than a temperature of the liquid. Examiner does agree that the limitation of calculating viscosity based on mixture dependent freezing point is not taught or suggested by the references. However, this limitation is unable to examined due to a lack of enablement (see rejection below), and the lack of ability to search and apply prior art to said limitation. Accordingly, applicant’s argument towards this limitation is considered moot. Thus, the limitation will be treated as absent for the purposes of examination.
Based on applicant’s remarks dated 11/22/2022 (see page 9 of 11), the term mixture-dependent freezing point will be understood to not relate to actual fluid temperature, but rather the specific temperature at which the fluid will freeze at. As such, any rejection dependent upon an interpretation not consistent with the described meaning is withdrawn and will no longer be made.
With respect to the arguments directed towards the advisory action, regardless as to whether the limitations are intended use or not, Wein [0033 & 0062] discloses such features measuring/monitoring/transmitting a concentration, and thus freezing point, of a mixture to control unit.
The remaining rejections are moot for being directed towards references not utilized or rejections not maintained.
Claim Interpretation
Based on applicant’s remarks dated 11/22/2022 (see page 9 of 11), the term mixture-dependent freezing point will be understood to not relate to actual fluid temperature, but rather the specific temperature at which the fluid will freeze at.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘metering device” in claims 1-4 & 7-22, “extraction device” in claim 8, “volume-restriction device” in claim 11, and “forced metering device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites that viscosity is calculated based on the mixture dependent freezing point. However, no support for such a limitation can be found within the specification. At best [0020] of the published application (where the only mention of viscosity is made) indicates that viscosity is calculated after freezing point is known, but this does not indicate that the viscosity is calculated based upon the freezing point. Rather, such a phrase only indicates that the viscosity is calculated after the freezing point is known/acquired. For examination purposes, the limitation will be understood to mean the viscosity is calculated after the freezing point is known, as is supported by [0020] of the instant application.
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites that the electronic control unit calculates a viscosity of the cleaning agent based on the mixture-dependent freezing point. However, the current state of the prior art does not provide one of ordinary skill in the art with the ability or knowledge as to how such a calculation is performed. The inventor does not provide any instruction for calculating the viscosity past the temporal description of viscosity being calculated after freezing point and additive are known (see [0020] of published application). There appears to be no working examples in existence within the art and it would require undue experimentation on the part of a skilled artisan to determine how to calculate viscosity based on a freezing point.

The remaining claims are rejected for being dependent upon a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “an amount of the mixing of the additive with the cleaning agent”. Such a limitation appears to state that the freezing point is dependent on amount of mixing rather than an amount of additive mixed. It is unclear if applicant has intended to recite such a limitation. For examination purposes the limitation will be interpreted as though the freezing point is dependent upon the amount of additive being mixed in and not the amount of mixing of the additive, as it is believed that is what applicant intended.
Further to claim 1, applicant states “a freezing temperature of the cleaning agent” and then later indicates that such is dependent upon the additive. However, the cleaning agent has a freezing temperature of the cleaning agent, which should not be affected by any amount of additive. It is unclear as to how a freezing temperature of a cleaning is dependent upon an additive. It is believed that applicant means the mixture-dependent freezing point corresponds to a freezing temperature of the cleaning agent and additive mixture.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1).
As to claims 1 & 22, Wein discloses an electronically controlled (Fig.1 ref 12 also [0049 & 0062]) cleaning system (see Fig.1) for a vehicle (Fig.1) with a transparent element (see abstract, specifically windscreen) comprising: a cleaning agent container (Fig.1 ref 5); at least one outlet opening (see [0049] nozzles which are supplied by hoses) to spray onto the windscreen; a hydraulic line (Fig.1 ref 15) that connects the nozzles and the agent container; a main pump (Fig.1 ref 7) that supplies fluid to the hydraulic line from the agent container; an additive container (Fig.1 ref 6) for storing an additive that will be mixed with the cleaning agent; an electrically controlled valve (Fig.1 ref 3) and a mixing pump (Fig.1 ref 11), either reads on a switchable metering device as it controls the amount of agent to additive [0035 & 0062], for mixing the additive and cleaning agents; a control unit (Fig.1 ref 12) which adaptively controls the components of the cleaning system [0035, 0042, & 0062]; a level sensor for the cleaning agent (Fig.1 ref 8 & [0055]) to monitor the level of the cleaning agent (see Fig.1 control lines from ref 12 also [0035 & 0055]); one freezing point sensor which monitors the freezing point of the mixture and transmits it to the control unit (Fig.1 ref 8 also [0033, 0039, 0049, & 0062]), the mixture dependent freezing point corresponding to a freezing temperature of the cleaning agent in the cleaning agent container [0033] dependent on an amount of the mixed additive with the cleaning agent [0033]; and the can-bus (Fig.1 ref 14) monitors ambient temperature and transmits the signal to the control unit [0049 & 0062], thereby reading on an ambient temperature sensor. It is a common and well-understood thermodynamic principle that freezing point temperature of a mixture is dependent upon the concentration of its constituents. There is a reasonable expectation that the pump is electrically controlled as the other pump (Fig.1 ref 11) is electrically controlled. Wein does not explicitly disclose the main pump is electrically controlled, however electrically controlled pumps are so common and well-known in the art that it would be obvious to provide the pump with electric control. Alternatively, electrically controlled pumps are known in the art as evidenced by Wojan. 
Wojan discloses an art related optical element washer system (abstract & [0021]) with an additive tank (Fig.6A ref 21’’ containing ref 48) and a cleaning agent tank (Fig.6A ref 21’’ containing ref 40) and two pumps (Fig.6A refs 188/192) which are controlled electronically [0057] along with other elements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the pump Wein to utilize an electrically controlled pump as such pumps are well known in the art. It is in the purview of one of ordinary skill in the art to utilize a known type of pump when one is not explicitly stated. 
As to claim 2, Modified Wein teaches the system of claim 1, wherein the additive tank also has a level sensor (Wein Fig.1 ref 9) which monitors the level and transmits this level to the control unit (see Wein [0056] in conjunction with [0035]).
As to claims 16-17, Modified Wein teaches the system of claim 1 wherein antifreeze is a frost protection agent and the surfactant reads on a cleaning agent concentrate (see Wein [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of  Caillot (US20160144831A1).
As to claim 3, Modified Wein teaches the system of claim 1, wherein the additive container is coupled to the cleaning system via an inherent coupling interface which allows for hose attachment (see Wein Fig.1 ref 10 which extends from additive container and requires some coupling feature to connect the hose to the container). Modified Wein does not teach the additive container being an interchangeable cartridge. However, such a configuration would have been obvious to one of ordinary skill in the art in light of the teachings of Caillot.
Caillot discloses an art related reservoir for a washing system which is secured to a vehicle (abstract) wherein multiple disposable containers are removable and exchangeable (see Fig.4 also [0158-0159 & 0162]) in order to allow for changing the container as needed [0144] and not meant to be refilled.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify to provide the containers as interchangeable cartridges to allow a user to replace them when needed [0158], including when emptied.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Warihashi (US4331295A) and Caillot (US20160144831A1).
As to claim 4, Modified Wein teaches the system of claim 1, wherein the agent container and the additive container appear to formed inseparably in a common container housing (see Wein Fig.1 refs 5/6 appear to be combined together to a form a single housing). However, Modified Wein does not explicitly state that they are integral, but such configurations are known in the art as evidenced by Caillot and Warihashi.
Warihashi discloses an art related vehicle mounted (Col.1 lines 5-10) cleaning system (abstract) for cleaning a windshield, wherein when two containers are provided it is known to have them integrated into a unitary structure (see Fig.1) with a wall disposed between them (Fig.1 ref 2) to separate them into independent chambers.
Caillot discloses an art related reservoir for a washing system which is secured to a vehicle (abstract) through a supported housing (Fig.1 ref 11). The container held can include a double container setup which is disposed in a single housing [0162]. The containers also appear to be integrally connected to each other, as seen by Figs.4-5 (see also [0162] stating a” container with double compartments”, thereby indicating that the compartments are provided in a single container, i.e. integrated). The configuration of Caillot allows for removal of the container when required for changing the container [0144].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include a housing, as disclosed by Caillot, for the reservoirs in order to allow for connection to a vehicle and for changing the container when needed (Caillot [0144]). Furthermore, since Wein and Caillot showcase a container setup wherein the compartments appear to providing within a single structure (see Wein Fig.1 & Caillot Figs.4-5), and the provision of containers with two different fluids are known to be provided in a unitary structure (see Warihashi Fig.1 & Claim 6). It would have been routine for one of ordinary skill in the art to utilize known methods for combining two reservoirs together with a reasonable expectation of predictable results. Furthermore, it is in the purview of a skilled artisan to utilize a known method for supplying two reservoirs within a cleaning system for a vehicle when one is not explicitly provided.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Cattane (US5261254A) and Weigle (US20180319375A1).
As to claim 5, Modified Wein teaches the system of claim 1, wherein the valve is changeable between an open and closed position [0055-0056]. Wein does not teach the valve which disconnects the agent tank from the additive tank when in an open position. However, such a feature is known in the art as evidenced by Weigle and Cattane.
Cattane discloses an art related windshield washing system (abstract) wherein a valve (Fig.1 ref 46) is positioned between an antifreeze tank (Fig.1 ref 20) and a cleaning agent tank (Fig.1 ref 24). It is known to utilize the valve to appropriately mix antifreeze and washer fluid (Col.5 lines 5-10 & Col.6 lines 18-25) in a desired amount.
Weigle discloses an art related system for processing captured fluid of a vehicle (abstract) and more specifically to utilizing additional chemical additives to inhibit freezing [0007]. The system comprises two reservoirs (Fig.4 ref 24/25), the first of which being an additive reservoir (Fig.4 ref 25) and a solenoid valve (Fig.4 ref 26 & [0062]) disposed between the reservoirs to control the amount of fluid which will mix into the cleaning agent reservoir (Fig.4 ref 24).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include a solenoid valve in order to mix [0042, 0068, & 0079] in a concentration as desired. Further, it is well known to provide valves to control mixture proportionality, as disclosed by Cattane. Thus, a skilled artisan would find it obvious to utilize a valve for its well-known and intended purpose of controlling fluid flow, with predictable results, where it is desired to control fluid flow (see Wein [0062]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Cadigan (US20100200609A1).
As to claim 6, Modified Wein teaches the system of claim 1, wherein the metering device is a pump (Wein Fig.1 ref 11) which turns on and off (Wein [0035 & 0042]). Modified Wein does not explicitly disclose the pump being a positive displacement pump, however such pumps are known in the art as evidenced by Cadigan.
Cadigan discloses an are related vehicle dispensing apparatus (abstract) wherein a positive displacement pump is utilized to meter a fluid amount [0025] exiting from a reservoir [0010]. Cadigan gives an example of Metering is known for controlling the amount of volume of fluid, and a metering positive displacement pump moves a set amount of fluid per stroke [0045]. Since, a pump operates for a period of time when on, it also moves a set amount of fluid per a unit time.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to utilize a positive displacement pump with metering capabilities in order to ensure the desired amount of additive is supplied from the reservoir (see Cadigan [0010, 0025, & 0045]). As Wein is concerned with supplying the correct amount of additive (Wein [0035 & 0062]) it would be readily apparent to a skilled artisan to utilize a metering positive displacement pump. Furthermore, because metering pumps are designed to supply specific amounts of fluid (see Cadigan [0045]) and Wein desires for control of a specific amount of fluid (Wein [0062]), there is a reasonable expectation that the positive displacement pump would not allow fluid to flow when off so as to not oversupply additive, which is also undesired by Wein (see Wein [0062]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Romack (US20150183404A1).
As to claim 7 Modified Wein teaches the system of claim 1, but does not teach the presence of a booster pump, however booster pumps are known in the art as evidenced by Romack.
Romack discloses an art related washer system for vehicles (abstract) wherein two pumps are used in series in order to provide a boosted output pressure (see Fig.13 & [0073]) thereby increasing output pressure of the sprayers [0022] which is required for vehicles traveling at a high speed [0009]. Thus, the presence of multiple pumps in series is known in the art [0090] for increasing outlet spray pressure.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include an additional pump after the main pump in order to boost pressure and provide cleaning for vehicles traveling at a high rate of speed (Romack [0073]).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Saddison (US3384123A) and Tanaka (US20130092758A1).
As to claims 8-10, Modified Wein teaches the system of claim 1, but does not teach an extraction device. However, extraction devices for removal of fluid in a line to a nozzle is known in the art, as evidenced by Saddison and Tanaka.
Saddison discloses a freeze protector (title) for car wash units (Col.1 lines 10-15). Saddison discloses that once antifreeze solution has been sprayed air should be sprayed through the conduit to remove any remaining liquid (Col.3 lines 55-65) in order to prevent any blockages from forming and removing and blockages already formed (Col.4 lines 68-75). Saddison further discloses that this air is provided via an air compressor (Fig.1 ref 27), which are well known to be able to turn off and on. Saddison and Wein are analogous in the art of freeze protection for fluids designated for cleaning vehicle surfaces including optical transparent surfaces. 
Tanaka discloses an art related vehicle optical surface cleaning system (abstract), wherein after the use of antifreeze agent it is known to operate an air pump to effectively remove/dry such agent (see Fig.16 last row) as well as when freezing is possible via variation in the air flow and air time. Such a variation is provided by an electrically adjustable openable and closable valve [0238 & 0244], thereby reading on a throttle valve. The valve is normally open when activated and closed when deactivated [0010]. Tanaka also showcases that utilizing air and liquid cleaning provides effective removal of foreign material within a short period of time (see Fig.10).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include an air compressor to blow air through the hydraulic line to remove any remaining liquid, thereby prevent and removing blockages (Saddison Col.4 lines 68-75). Further, one of ordinary skill in the art would have found it obvious to supply an adjustable valve in order to control the amount of air flow depending on whether freezing is possible and if antifreeze is present (see Tanaka Fig.16) and also provide optimal cleaning performance to an optical element (see Tanaka Figs.8-10). Thus, a skilled artisan would provide the compressor and valve connection to the hose (Wein Fig.1 ref 15, i.e. behind the pump) to remove all residual liquid in the hose. 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Schmidt (US20180272998A1).
As to claims 11-13, Modified Wein teaches the system of claim 1, but does not teach a volume restriction device between the pump and outlet. However, such a feature is well known in the art, as evidenced by Schmidt.
Schmidt discloses an art related system for cleaning of a transparent element (abstract) on a vehicle [0001] wherein an on-off valve is utilized to control the amount of fluid provided to clean the transparent window [0048]. The valve is actuated for a predetermined time duration and then shut off [0051] to stop flow and also prevents backflow [0048]. As the valve is open for a period of time, only a certain amount of fluid is capable of passing therethrough prior to closing, thus reading on a forced-metering device. The valve allows for control of fluid as well and prevention of backflow [0048]. Valves are well known for their intended purpose of controlling fluid flow.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include a valve between the pump and nozzle in order to allow for control of the fluid within the hose and prevent backflow (Schmidt [0048]). It is readily apparent to a skilled artisan that the valve would need to be placed between the pump and nozzle in order to provide the desired effect of fluid control and to avoid known issues such as pump priming and air-locking.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Han (US20140217194A1).
As to claims 14-15, Modified Wein teaches the system of claim 1, but does not teach a position detection unit or a vehicle having mobile internet access. However, such features are known in the art for freeze protection, as evidenced by Han.
Han discloses an art related system for preventing and removing frost from a vehicle via fluid use (abstract), wherein a controller receives input from GPS unit (reads on position detection unit) and a weather input [0076]. The weather data is obtained via the internet [0095] in order to determine if conditions are conducive to icing [0031] and if so sprays an antifreeze fluid [0172] onto transparent surfaces [0032-0033]. The system controller and inputs of Han allow for automated operation of de-icing and anti-icing [0032].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include the controller configuration, GPS unit, and internet accessibility in order to provide automated anti-icing and de-icing operations (Han [0032]).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Snider (US20140270379A1). 
As to claims 18-19, Modified Wein teaches the system of claim 1, but does not teach the transparent element being part of an optical detection device with two-way communication. However, such a feature is known in the art, as evidenced by Snider.
Snider discloses an art related optical surface cleaning system for cleaning a camera (i.e. optical detection device) of a vehicle (abstract), wherein the camera (Fig.1 ref 12) provides two-way communication (Fig.1 refs 72/74a) with a controller (Fig.1 ref 68). The camera is capable of detecting a degree of soiling of its optical surface (see Figs.5-6 showcasing camera detecting soiling of different amounts, also [0026 & 0028-0029]). The camera allows for detection of surroundings in order to aid a driver [0002-0003].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include the camera and cleaning device, as disclosed by Snider, in order to provide a driver with a view of their surroundings so as to aid them in driving (Snider [0002-0003]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1), and Snider (US20140270379A1) as applied to claim 18 above, and further in view of Hester (US20170036650A1). 
As to claim 20, Modified Wein teach the system of claim 18 but does not teach the detection device and the opening provided in a single unit, however such a feature would have been obvious to one of ordinary skill in the art in light of the teachings of Hester.
Hester discloses an art related vehicle cleaning system (abstract) for cleaning a camera, wherein a nozzle and camera configuration can have multiple configurations (see Figs.1D, 2, 5B, 9, 13A, 14A, 15A, & 16A) some of which provide nozzles and cameras as a single module (see Figs. 2, 9 & 13A) and some as separate. Hester discloses all of these options as possible alternatives to each other. Further, the provision of compact and integrated nozzle and camera assemblies does not negatively impact aesthetic appeal of the vehicle [0015 & 0023].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle and camera as a single unit for aesthetic purposes (Hester [0015 & 0023]) and such is a known configuration for a nozzle and camera unit. As such a skilled artisan would find it obvious to utilize one known configuration for a nozzle and camera in place of another with a reasonable expectation of predictable results. This is further confirmed by Hester showcasing both possibilities where a nozzle and camera assembly are provided both separate and together, without any significant fundamental impact to the viability of the cleaning operation. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1), and Snider (US20140270379A1) as applied to claim 18 above, and further in view of Kanter (US20150298657A1). 
As to claim 21, Modified Wein teaches the system of claim 18, wherein Snider details a forward-facing camera, and makes mention of a rearward facing camera but does not mention at least four cameras. However, multiple cameras are known in the art as evidenced by Kanter.
Kanter discloses an art related vehicle camera cleaning system, wherein multiple cameras are utilized to assist drivers and can include four cameras [0004]. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to utilize at least four cameras to aid a driver (Kanter [0004]). Further, Snider discloses that cameras assist drivers [0002-0003] and one of ordinary skill in the art would reasonably expect that more cameras would provide more assistance as they allow for a greater view of the surroundings. Thus, one of ordinary skill in the art would have found the inclusion of multiple cameras to also be a simple case of duplication of parts (see MPEP 2144.04).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein (US20120192959A1) in view of Wojan (US20030042328A1) as applied to claim 1 above, and further in view of Saddison (US3384123A), Tanaka (US20130092758A1) and Ahmad (US20110155192A1)
As to claim 23, Modified Wein teaches the system of claim 1, but does not teach an extraction device. However, extraction devices for removal of fluid in a line to a nozzle is known in the art, as evidenced by Saddison and Tanaka.
Saddison discloses a freeze protector (title) for car wash units (Col.1 lines 10-15). Saddison discloses that once antifreeze solution has been sprayed air should be sprayed through the conduit to remove any remaining liquid (Col.3 lines 55-65) in order to prevent any blockages from forming and removing and blockages already formed (Col.4 lines 68-75). Saddison further discloses that this air is provided via an air compressor (Fig.1 ref 27), which are well known to be able to turn off and on. Saddison and Wein are analogous in the art of freeze protection for fluids designated for cleaning vehicle surfaces including optical transparent surfaces. 
Tanaka discloses an art related vehicle optical surface cleaning system (abstract), wherein after the use of antifreeze agent it is known to operate an air pump to effectively remove/dry such agent (see Fig.16 last row) as well as when freezing is possible via variation in the air flow and air time. Such a variation is provided by an electrically adjustable openable and closable valve [0238 & 0244], thereby reading on a throttle valve. The valve is normally open when activated and closed when deactivated [0010]. Tanaka also showcases that utilizing air and liquid cleaning provides effective removal of foreign material within a short period of time (see Fig.10).
Ahmad discloses art related vehicle with washing system (abstract), wherein it is known to air purge liquid lines in cold climates to prevent freezing in lines (Ahmad [0013) and to prevent freezing damage.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Wein to include an air compressor to blow air through the hydraulic line to remove any remaining liquid, thereby prevent and removing blockages (Saddison Col.4 lines 68-75). Further, one of ordinary skill in the art would have found it obvious to supply an adjustable valve in order to control the amount of air flow depending on whether freezing is possible and if antifreeze is present (see Tanaka Fig.16) and also provide optimal cleaning performance to an optical element (see Tanaka Figs.8-10). Thus, a skilled artisan would provide the compressor and valve connection to the hose (Wein Fig.1 ref 15, i.e. behind the pump) to remove all residual liquid in the hose especially in cold climates to prevent freezing (Ahmad [0013]). The determination of a cold climate would be construed based off a climate whose ambient temperature is below that of the mixture freezing point. Further, the limitation of the extraction device being configured to perform removal of liquid or frozen liquid based on freezing point and ambient temperature is intended use of the extraction device. So long as the extraction device is capable of performing such a feature, it would read on the claim. In this case, one of ordinary skill in the art would reasonably expect that the extraction device is capable of removing freezing liquid based on the freezing point and temperature. If the claim were to positively recite the control of the extraction device in relation to the freezing point and ambient temperature, it may overcome the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ansaldi (US20190039576A1) discloses a windscreen washer system with two reservoirs in a container.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villa-Real (US20170259788A1) discloses a transparent surface cleaning system with freeze sensors (see Figs.55-57) and additive and water tanks (see Fig.53).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karsch (US20160363025A1) discloses a multi-chamber container for multiple different fluids (see all Figures). Gaden (US20100282758A1) discloses detachable reservoirs that fit within one another (see all Figures). Franklin (US20090212130A1) discloses a dual reservoir setup for cleaning a windshield (see Figs.1-2) wherein the reservoirs are combined to be in a single container [0037 & 0041]. Risca (US20040142232A1) discloses multiple reservoir setup in which the reservoirs are integrated together (Figs.2A-2B & 14A-14B) for space utilization (abstract). Berge (US6298519B1) also discloses multi-reservoir set up within a single container (Fig.2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeuffe (US20130292488A1) discloses a windshield cleaning system with freeze protection that prevents freezing of liquid in the hydraulic circuit [0083].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egner-Walter (US5946763A) discloses a windshield cleaning system for a vehicle (abstract) wherein protection from freezing of cleaning fluid is obtained by mixing with an additive (Col.1 line 50 to Col.2 line 8). The system utilizes pumps for delivering the additive to the cleaning agent (see Fig.3 ref 45, and Col.5 lines 60-67) and a pump for pump fluid to nozzles (Fig.3 ref 14 & Col.5 lines 40-45)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman (US3469088A) discloses a system in which antifreeze solution is blown out of a passage (Col.2 lines 5-10 & 50-60) to prevent blockage.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takai (US20140166109A1) discloses air throttle valves (see Fig.9) for the adjustment of fluid flow pressure (Fig.7).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egner-Walter (DE10138466A1) discloses a cleaning system for a vehicle [0001] which cleans transparent elements [0002] comprising: a cleaning agent container (Fig.1 ref 16); at least one outlet (Fig.1 ref 35) opening for spraying the transparent element; a hydraulic line (Fig.1 refs 34/36); an electrically controllable [0033 & 0035] main pump (Fig.1 ref 33); an additive container (Fig.1 ref 27); an electrically switchable [0030] metering device (Fig.1 ref 29, see also [0030] where dosing pump reads on metering device); an electronic control unit (Fig.1 ref 30) that controls the pump and metering device [0030 & 0033-0035]; a freezing point sensor (Fig.1 ref 32, see also [0030]); an ambient temperature sensor (Fig.1 ref 31, also [0030]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abersfelder (DE3734130A1) discloses a window cleaning system [0001] comprising: a cleaning agent container (Fig.2 ref 23); an outlet opening for spraying the window [0019]; a hydraulic line (Fig.2 ref 28) between the container and opening; an electrically controlled pump (Fig.2 ref 27); an additive container (Fig.2 ref 24); a switchable metering device (Fig.2 ref 26 & [0019-0020] valve reads on metering device since it controls an amount of fluid that flows) that controls mixing; an electric control unit for pump and metering control (Fig.2 ref 32); a cleaning agent level sensor (Fig.2 refs 36, see also [0021]); a freezing point sensor (Fig.2 combination of refs 29 & 30, see also [0020-0021]); an ambient temperature sensor ([0020] stating that the amount is adjusted corresponding to outside temperatures, which may be indicative of a temperature sensor); the containers can be formed in a single housing (Fig.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711